DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation >80% water in ln 4.  Claim 17 recites the limitations 40 to 60% ceramics in ln 3, 40 to 60% water in ln 6 and < 20% (organic) additives in ln 6-7.  However, the claims do not clarify whether these percentages are volume or weight.  Claims 4-10 and 13-16 are ultimately dependent from claim 1.
While not a suggestion of claim language, in the interest of compact prosecution, both volume and weight percent will be searched.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0329431 A1 to Deville et al. (hereinafter Deville). 
Regarding claim 1, Deville discloses a method for producing a ceramic having piezoelectric properties (para [0023]), comprising mixing and grinding (milling) raw materials (para [0028]) in an aqueous suspending agent 
Deville further discloses wherein the isotropic distribution of the suspension is fixed by freezing of the suspension (para [0200]);
removing the suspending agent takes place by way of sublimation (para [0272]); and 
transferring the fixed isotropic distribution into a piezoelectric ceramic material by calcination to yield a calcinate (para [0285]).
This rejection is based on the interpretation set forth in item #3, above. 
Regarding claims 4 and 5, Deville discloses the method for producing a ceramic having piezoelectric properties according to claim 1, wherein the isotropic distribution of the suspension is fixed by freezing of the suspension (para [0200]), wherein 

Regarding claim 6, Deville discloses the method for producing a ceramic having piezoelectric properties according to claim 5, wherein the temperature of the freezing medium is below the melting temperature of the suspension, because liquid nitrogen is used (para [0234]).

Regarding claim 8, Deville discloses the method for producing a ceramic having piezoelectric properties according to claim 5, wherein the freezing medium is liquid media, including liquid nitrogen (para [0234]).

Regarding claim 9, Deville discloses the method for producing a ceramic having piezoelectric properties according to claim 4, wherein the freezing takes place by way of injection into a freezing medium (liquid nitrogen, para [0234), whereby protogranules (orientable ceramic particles, para [0239]) are created.  Protogranules are defined by applicant as particles that “turn into granules when further processed” in para [0023] of the publication of the instant disclosure. The particles have not yet been calcined and are therefore capable of turning into granules if subjected to a granulation process.

Regarding claim 10, Deville discloses the method for producing a ceramic having piezoelectric properties according to claim 3, wherein the fixing of the 

Regarding claims 13 and 14, Deville discloses the method for producing a ceramic having piezoelectric properties according to claim 1, wherein the fixed isotropic distribution is transferred into the piezoelectric ceramic material by mixed oxide processing (para [0210] and [0411]), wherein the reaction process is a temperature treatment (calcination), whereby a calcinate is obtained (para [0285]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Instant claim 17
Claims 7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Deville in view of US 2005/0161845 A1 to Haas. .
Regarding claim 7, Deville discloses the method for producing a ceramic having piezoelectric properties according to claim 6, wherein the suspension is frozen via rapid thermal transition (para [0233]) but fails to expressly disclose that the suspension is flash-frozen.  
Haas teaches a method of producing high tech ceramics (para [0075]) comprising mixed oxides of alkali metals, alkaline earth metals, transition metals and mixtures thereof (para [0025]) by milling and freezing (para [0016]-[0017]) an aqueous suspension (para [0051]).  Hass further teaches wherein the freezing is flash (snap) freezing (para [0012).
It would be obvious to one of ordinary skill in the art to employ the flash freezing of Haas as an obvious variation of the Deville freezing step to facilitate rapid (para [0233]), oriented freezing (para [0234]) and thereby obtain properties whose intensity is variable in said direction (para [0030]).

Regarding claim 17, Deville discloses the method for producing a ceramic having piezoelectric properties according to claim 1, wherein the suspension for producing a ceramic having piezoelectric properties comprising more than 4 to less than 50 vol% ceramics (para [0009]), which overlaps the instantly claimed range of 40 to 60% ceramics, selected from a group that includes potassium sodium niobate (para [0023]), above 50 to above 95 vol% water (para [0213]-[0214]), which overlaps the instantly claimed range of 40 to 60% water and optionally between 0.5 and 5 wt% prima facie case of obviousness exists’.  It would be obvious to one of ordinary skill in the art to optimize ceramic loading and water content to facilitate processing of the suspension.  
This rejection is based on the interpretation set forth in item #3, above. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deville in view of US 2007/0158608 A1 to Feltz et al. (hereinafter Feltz). 
Regarding claims 15 and 16, Deville discloses the method for producing a ceramic having piezoelectric properties according to claim 14, but fails to expressly disclose wherein a compressible powder is produced from the calcinate by way of a granulation process, wherein the granulation process is spray drying.  
However, Feltz does teach a method for producing a ceramic having piezoelectric properties (para [0053]), wherein raw materials are mixed in predominantly aqueous suspending agents, milled (para [0051]), and subsequently calcined (para [0049]) wherein a compressible powder is produced from the calcinate by way of a granulation process, and wherein the granulation process is spray drying (para [0051]).
It would be obvious to one of ordinary skill in the art to subject the Deville calcinate to the spray drying granulation as set forth in Feltz to facilitate formation of preforms such as films for sintered multilayer piezo-components (Feltz, para [0051]-[0053] and Deville, para [0417]).
Response to Arguments
Applicant’s arguments, see page 6, filed 1/4/21, with respect to the 112 rejections have been fully considered and are persuasive.  The most recent amendments to the claims resolve most of the issues. 
Therefore, the 112(b) rejection of claims 1, 4-10 and 13-16 has been withdrawn. 
The 112(b) rejection of claims 2, 3, 11 and 12 is moot because the claims have been canceled. 
The indefinite issues in claim 17 have not been fully resolved.  The most recent amendment to the claims does not clarify whether the amounts of water and additives are volume or weight percent.  
Therefore, the 112(b) rejection of claim 17 stands. 

Applicant's arguments filed 1/4/21, regarding Nies, have been fully considered. The newly amended claims require a sublimation step that is not taught or suggested by Nies.
Therefore, the 102(a)(1) rejection of claims 1, 10 and 13-15 as anticipated by Nies has been withdrawn.
The 102(a)(1) rejection of claims 2, 3 and 11 as anticipated by Nies is moot because the claims have been canceled. 
Newly amended claim 17 is now a method claim dependent from newly amended claim 1.  
claim 17 as obvious over Nies has been withdrawn .

Applicant's arguments filed 1/4/21, regarding Feltz, have been fully considered but they are not persuasive. The newly amended claims require a sublimation step that is not taught or suggested by Feltz.
Therefore, the 102(a)(1) rejection of claims 1, 10 and 13-15 as anticipated by Feltz has been withdrawn.
The 103 rejection of claims 2, 3 and 11 as anticipated by Feltz is moot because the claims have been canceled. 

Applicant's arguments filed 1/4/21, regarding Deville, have been fully considered but they are not persuasive. Applicant argues that Deville does disclose freezing the slip but alleges that “This type of freezing does not appear to fix the isotropic distribution of the suspension.  That is, it appears that any alkalis dissolved out of the preprocessing of this slip would be segregating during this freezing.”.  However, applicant does not provide evidence to support these allegations.  Para [0234] of Deville, copied by applicant, expressly recites oriented freezing of the slip which suggests fixing the isotropic distribution, absent evidence to the contrary.  Applicant has not provided such evidence. Note that instant claim 10 expressly recites that the isotropic distribution of the suspension may be fixed by merely changing pressure or adding additives.  Applicant has not provided evidence that the oriented freezing of Deville does not fix the isotropic distribution of the suspension.

Therefore, the 102(a)(2) rejection of claims 1-6 and 8-14 as anticipated by Deville stands. 
The 103 rejection of claims 7 and 17 as obvious over Deville in view of Haas also stands. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Matthew E. Hoban/Primary Examiner, Art Unit 1734